Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 1 of 13 PageID #: 132




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

MESCO MANUFACTURING, LLC,                    )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:19-cv-04875-JPH-TAB
                                             )
MOTORISTS MUTUAL INSURANCE                   )
COMPANY Defaulted 3/31/2020,                 )
                                             )
                         Defendant.          )

                                      ORDER

       On December 10, 2019, Mesco Manufacturing, LLC filed a complaint

 against Motorists Mutual Insurance Company seeking a declaratory judgment

 and damages for breach of contract and bad faith. Dkt. 1. Motorists did not

 respond. Dkt. 11. On March 31, 2020, the Clerk of the Court issued an entry

 of default against Motorists. Id. On April 5, 2020, Mesco filed a motion for

 default judgment. Dkt. [12]. In response, Motorists filed a verified motion to

 set aside the Clerk's entry of default. Dkt. [19]. For the reasons below, Mesco's

 motion for default judgment, dkt. [12], is DENIED, and Motorists' motion to set

 aside the entry of default, dkt. [19], is GRANTED.

                                          I.
                                Facts and Background

       On August 25, 2018, hail damaged Mesco's property in Greensburg,

 Indiana. Dkt. 4 at 1. Per the insurance policy's provisions, the parties

 appointed a three-person appraisal panel (one from the insured, one from the

 insurer, and an "umpire" selected by those two together) to "determine the


                                         1
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 2 of 13 PageID #: 133




 amount of the covered loss." Dkt. 1 at 2–3 ¶¶ 20–26. On September 27, 2019,

 the insured's representative and the umpire signed an appraisal award setting

 the replacement cost value of the loss at $1,020,490.32 and the actual cost

 value at $894,733.82. 1 Dkt. 3; dkt. 4 at 1.

        On November 5, 2019, Mesco submitted a Sworn Proof of Loss

 statement, claiming "$1,020,490.32 as covered damages from the storm loss,"

 to Motorists. Dkt. 4 at 1. Under the policy, Motorists had "30 days to move to

 set aside the appraisal award" after receiving Mesco's Sworn Proof of Loss

 statement. Dkt. 1 at 4 ¶¶ 36–37. After that 30 days passed, however,

 Motorists neither moved to set aside the appraisal award nor paid the full

 amount. Id. ¶¶ 43, 45. Instead, Motorists paid only $265,296.21. Dkt. 1 at 4

 ¶ 42; dkt. 20 at 4 ¶ 42.

        On December 10, 2019, Mesco brought this action seeking damages and

 declaratory relief for breach of contract and bad faith. See dkt 1. Motorists did

 not appear, and on January 8, 2020, Mesco requested an entry of default. Dkt.

 10. On March 31, 2020, the Clerk entered default against Motorists "for failure

 to plead or otherwise defend this action." Dkt. 11.

        On April 5, 2020, Mesco filed a motion for default judgment. Dkt. 12.

 On May 12, 2020, Motorists appeared, dkts. 14, 15, and on June 19, 2020,

 filed a verified motion to set aside the entry of default. Dkt. 19.




 1In general, Actual Cost Value ("ACV") deducts depreciation from the replacement value, while
 Replacement Cost Value ("RCV") does not. See Thorne v. Member Select Ins. Co., 882 F.3d 642,
 646 (7th Cir. 2018).

                                               2
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 3 of 13 PageID #: 134




                                       II.
                                     Analysis

       A.    Mesco's Motion to Strike

       Mesco moves to strike Motorists' reply brief because it "introduces new

 evidence[,] argument[s,] and excuses for not timely responding to this action."

 Dkt. 27. "New arguments and evidence may not be raised for the first time in a

 reply brief." Lawrenceburg Power, LLC v. Lawrenceburg Mun. Utilities, 410 F.

 Supp. 3d 943, 949 (S.D. Ind. 2019). "However, a party may expand upon and

 clarify arguments in its reply brief." PSG Energy Grp. v. Jamison M. Krynski,

 No. 1:18-cv-03008-TWP-TAB, 2020 WL 2059944, at *3 (S.D. Ind. Apr. 29,

 2020).

       Here, all arguments in Motorists' reply brief respond to points raised by

 Mesco's response brief. First, Motorists responds to Mesco's allegation that its

 motion provides only "vague references to internal procedures being ignored,"

 dkt. 24 at 6, by submitting evidence of its counsel's noncompliance with stated

 procedures. Dkt. 26 at 1–4. Next, Motorists seeks to distinguish three cases

 that Mesco cited in its response brief. Dkt. 26 at 4–6. As a result, Motorists

 does not raise new arguments; it merely responds to Mesco's brief. Mesco's

 motion to strike Motorists' reply brief is therefore DENIED. Dkt. [27].

       B.    Motorists' Motion to Set Aside Entry of Default

       Because Motorists moved to set aside the entry of default before the

 Court entered final judgment, the Court evaluates Motorists' motion under

 Federal Rule of Civil Procedure 55(c)'s "lenient standards." Cracco v. Vitran



                                         3
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 4 of 13 PageID #: 135




 Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009); see Parker v. Scheck Mech. Corp.,

 772 F.3d 502, 505 (7th Cir. 2014).

       To succeed in vacating an entry of default under Rule 55(c), "the

 defendant must show (1) good cause for its default; (2) quick action to correct

 it; and (3) a meritorious defense to the plaintiff's complaint." Arwa

 Chiropractic, P.C. v. Med-Care Diabetic & Med. Supplies, Inc., 961 F.3d 942, 949

 (7th Cir. 2020). The Seventh Circuit "has a well established policy favoring a

 trial on the merits over a default judgment." Sun v. Bd. of Trustees of Univ. of

 IL, 473 F.3d 799, 811 (7th Cir. 2007). As "a weapon of last resort, [default

 judgment is] appropriate only when a party wilfully disregards pending

 litigation." Id.

       Motorists argues that the Court should "use its discretion and set aside

 the entry of default" because "there is good cause for default, [Motorists] took

 quick action to correct it, and [it] has a meritorious defense to the complaint."

 Dkt. 19 at 2. In response, Mesco contends that Motorists has not presented

 good cause or a meritorious defense. Dkt. 24 at 4–9.

              1.    Good Cause

       Motorists contends that it had good cause for default because the failure

 to respond lies "entirely with its counsel," who did not follow established

 procedures in responding to the complaint. Dkt. 19 at 3–4. Mesco responds

 that Motorists should have followed internal monitoring processes and "should




                                         4
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 5 of 13 PageID #: 136




 not be permitted to avoid default by invoking the obvious and admitted failings

 of its own counsel to handle its case." Dkt. 24 at 1–2, 6.

       Before a court can set aside an entry of default, a defendant must show

 "good cause" for its default. Arwa Chiropractic, 961 F.3d at 949. A defendant

 may show good cause through "mistake, inadvertence, excusable neglect, newly

 discovered evidence, fraud, . . . or any other reason that justifies relief." Id. at

 948. Good cause "does not necessarily require a good excuse for defendant's

 lapse." JMB Mfg., Inc. v. Child Craft, LLC, 799 F.3d 780, 792 (7th Cir. 2015).

       Here, Motorists satisfied that standard by explaining that it "failed to

 respond to the summons and complaint through inadvertence." See Cracco,

 559 F.3d at 631. Motorists assigned a litigation specialist to the case and

 contacted counsel on December 23, 2019—a little over a week after it received

 service on December 14. Dkt. 19 at 3; see dkt. 10-1. After that, counsel

 opened a file and directed staff to follow the standard procedures meant to

 "assure that new matters are properly calendared and identified for the filing of

 timely responses." Dkt. 19 at 4. But "[t]hese procedures were not followed," so

 counsel never appeared and "never received e-notice of the various filings in

 this case." Id.

       The Seventh Circuit has directed that the "common thread running

 through all [default] decisions" is that "judgment should depend largely on the

 willfulness of the defaulting party's actions." C.K.S. Engineers, Inc. v. White

 Mountain Gypsum Co., 726 F.2d 1202, 1205 (7th Cir. 1984) at 1205. When the

 party "has willfully chosen not to conduct its litigation with the degree of


                                          5
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 6 of 13 PageID #: 137




 diligence and expediency prescribed by the trial court," the Seventh Circuit will

 uphold the entry of default. Id. Although Motorists erred by failing to answer

 on time, its actions arose from mere inadvertence and not from a willful

 disregard of the pending litigation.

       Mesco points to two cases for the proposition that good cause cannot be

 established by blaming counsel for the delay. Dkt. 24 at 4–6 (citing C.K.S.

 Engineers, Inc., 726 F.2d 1202; Pretzel & Stouffer, Chartered v. Imperial

 Adjusters, Inc., 28 F.3d 42 (7th Cir. 1994)). As explained above, however,

 C.K.S. Engineers explained that willfulness is the key inquiry, and willfulness is

 not present here. See 726 F.2d at 1204.

       Next, Mesco argues that Pretzel, 28 F.3d at 45, also supports its

 argument. Dkt. 24 at 4, 6. There, the Seventh Circuit explained that a "lack of

 communication between attorney and client was not a basis for showing good

 cause," and held that both an attorney "and his client are responsible for the

 consequences" of "[m]is-calendaring a date." Pretzel, 28 F.3d at 45. But

 counsel in Pretzel "ignore[d] filing deadlines," id., whereas here, Motorists'

 counsel never properly signed up to receive electronic notice of case filings in

 the first place. Dkt. 26 at 5.

       In addition, more recent Seventh Circuit cases favor leniency. In Cracco,

 559 F.3d at 629–31, defendant's registered agent received process, but the

 defendant never responded because "the documents had been forwarded to

 employees who did not understand their significance." The Seventh Circuit

 held that good cause was "not in serious contention" because the defaulting


                                          6
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 7 of 13 PageID #: 138




 party "did not willfully ignore the pending litigation, but, rather, failed to

 respond . . . through inadvertence." Id. at 631. So too here. Although

 Motorists erred when it did not respond to the complaint, its actions arose from

 mere inadvertence, which is enough to constitute good cause. See Cracco, 559

 F.3d at 631.

                2.   Quick Action

       Second, in order to have the entry of default set aside, Motorists must

 show "that it acted in a timely fashion." Cracco, 559 F.3d at 630–31. Mesco

 does not dispute the fulfillment of this requirement. See dkt. 24. Once

 Motorists learned of the entry of default, it took quick action to correct it. The

 Clerk entered default on March 31, 2020 and mailed notice of the entry to

 Motorists. Dkt. 11. However, on April 6, 2020, the U.S. Postal Service

 returned this notice to the Clerk as undeliverable. Dkt. 13.

       On May 11, 2020, Motorists' counsel finally learned about the entry of

 default. Dkt. 19 at 5–6. The next day, counsel filed its notices of appearance,

 dkt. 14 and dkt. 15, and moved for an extension of time to file a response and

 motion to set aside entry of default, dkt. 16. On May 15, Motorists' counsel

 communicated with Mesco's counsel about its motions and notified the Court

 about Mesco's lack of objection that same day. Dkt. 17. As a result, Motorists

 has shown that it took quick action once it learned of the entry of default.

                3.   Meritorious Defense

       Last, Motorists must show a meritorious defense to the complaint.

 Cracco, 559 F.3d at 630–31. A meritorious defense means "more than bare


                                           7
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 8 of 13 PageID #: 139




 legal conclusions, but less than a definitive showing that the defense will

 prevail." Parker, 772 F.3d at 505 (citation omitted). A "meritorious defense

 need not, beyond a doubt, succeed in defeating [an entry of] default, but it

 must at least raise a serious question regarding the propriety of a default."

 Wehrs v. Wells, 688 F.3d 886, 890 (7th Cir. 2012).

       Motorists argues that it has meritorious defenses to both the breach of

 contract and bad faith claims. Dkt. 19 at 6–8. For the breach of contract

 claim, Motorists argues that the plain language of the insurance contract

 shows that it had the right to deny Mesco's claim despite the appraisal award.

 Id. at 7. The relevant contract provision states,

       B. Appraisal

       If we and you disagree on the value of the property or the amount
       of "loss," either may make written demand for an appraisal of the
       "loss." In this event, each party will select a competent and
       impartial appraiser. The two appraisers will select an umpire. If
       they cannot agree, either may request that selection be made by a
       judge of a court having jurisdiction. The appraisers will state
       separately the value of the property and amount of "loss." If they
       fail to agree, they will submit their differences to the umpire. A
       decision agreed to by any two will be binding. Each party will:
       1. Pay its chosen appraiser; and
       2. Bear the other expenses of the appraisal and umpire equally.

       If there is an appraisal, we will still retain our right to deny the
       claim.

 Dkt. 19 at 6.

       Motorists contends that it exercised its "right to deny the claim" despite

 the appraisal. Id. at 7. It claims to have taken "issue with the causation,

 extent and nature of the damage suffered by Mesco as a result of the hailstorm"

 based on its "interpretations of what was covered under the policy, as well as
                                          8
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 9 of 13 PageID #: 140




 the engineer's report indicating the actual extent of property damage." Id. at 8.

 Motorists also points to other contract provisions that note coverage exclusions

 for "wear and tear," "rust, corrosion, fungus, decay, deterioration," "settling,

 cracking, shrinking, or expansion," or "mechanical breakdown." Id. at 9. In

 response, Mesco contends that Motorists' arguments amount to a mere

 disagreement with the appraisal award, which does not qualify as a meritorious

 defense. Dkt. 24 at 8.

       Courts applying Indiana law have previously interpreted identical right-

 to-deny clauses. In Philadelphia Indem. Ins. Co. v. WE Pebble Point, 44 F.

 Supp. 3d 813, 814 (S.D. Ind. 2014), an insurance policy contained an identical

 appraisal provision. However, in that case, the insurer refused to submit to the

 appraisal process at all, asserting that it "retain[ed its] right to deny the claim"

 without any need for appraisal. Id. at 815. The court rejected this contention

 and held that the right-to-deny provision applied only after the parties had

 gone through the appraisal process. Id. at 819.

       Notwithstanding the different procedural posture, Pebble provides useful

 guidance on the meaning of this right-to-deny provision. "[T]he policy

 expressly contemplates that the insurer may deny coverage and assert

 defenses—including that the damage or a portion of it is outside the

 contractual scope of coverage—after an appraisal has taken place to determine

 the amount of loss." Id. (emphasis in original). This means that "the results of

 an appraisal do not necessarily constitute the last word; appraisers'

 competence is limited to assessing the amount of loss, and not to interpreting


                                          9
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 10 of 13 PageID #: 141




  other provisions of the policy." Id. at 821. Thus, an "insurer may deny the

  claim notwithstanding the appraisal results—presumably by interposing

  defenses derived from elsewhere in the contract, such as 'uncovered' causes of

  loss." Id.

        Here, Motorists has pointed to other uncovered causes of loss derived

  from elsewhere in the contract. It contends that at least a portion of the

  property damage may have resulted from uncovered causes like "wear and

  tear," "rust, corrosion, fungus, decay, deterioration," "settling, cracking,

  shrinking, or expansion," or "mechanical breakdown." Dkt. 19 at 9. And

  Motorists provides a report from its retained engineer that may support that

  conclusion. Id. at 8. For example, the engineer contended that some of the

  "dents did not affect the function or integrity" of gutter downspouts or portions

  of the roof. Id. The report also indicated that certain "roof coverings exhibited

  some inadvertent man-made damage but were not damaged by hail." Id. While

  this order does not consider the underlying merits of these alleged contract

  exclusions, Motorists has presented a "meritorious defense" in the sense that

  some portion of the damages asserted in Mesco's claim may fall outside the

  scope of the appraisal decision.

        Mesco argues that Villas at Winding Ridge v. State Farm Fire & Cas. Co.,

  942 F.3d 824 (7th Cir. 2019), a case involving a contract with nearly identical

  language in a hail-damage claim, undermines this conclusion. See dkt. 24 at

  8. In Villas, the insured contested the amount of loss set by an appraisal

  panel. 942 F.3d at 827. In ruling for the insurer, the Seventh Circuit rejected


                                          10
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 11 of 13 PageID #: 142




  the insured's contention that the appraisal provision was "ambiguous" and

  thus unenforceable. Id. The Court explained that "Indiana courts have

  repeatedly enforced appraisal clauses in insurance contracts[,] . . . [a]nd the

  resulting appraisal awards are binding absent exceptional circumstances,

  which means manifest injustice, fraud, collusion, misfeasance, or unfairness."

  Id. at 830. It found these principles "particularly true when the parties

  voluntarily submit to an appraisal under the policy." Id.

        Mesco argues that Villas precludes a finding of a meritorious defense for

  Motorists because the appraisal award necessarily binds Motorists. Dkt. 24 at

  8. But Motorists does not contend that the appraisal award fails to bind it.

  The award necessarily binds the parties within its scope: deciding the amount

  of loss. But Villas did not hold that an appraisal award prevents parties from

  raising defenses outside the amount of loss. The appraisal in Villas "did not

  decide the coverage issues;" it only considered "the value of the loss based on

  the disputed loss submitted . . . as required under the policy." Villas, 942 F.3d

  at 831. Because Motorists has raised coverage issues that may fall outside the

  appraisal award's bounds, it has raised "a serious question regarding the

  propriety of a default." Wehrs, 688 F.3d 886, 890 (7th Cir. 2012). Thus,

  Motorists has established a possible meritorious defense to the lawsuit.

        Because Motorists raised a meritorious defense for the breach of contract

  claim, Motorists also necessarily raised a meritorious defense for the bad faith

  claim. Bad faith requires a plaintiff to show clear and convincing evidence of

  an insurer's knowing and "unfounded" refusal to pay or delay in paying policy


                                          11
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 12 of 13 PageID #: 143




  proceeds. Erie Ins. Co. v. Hickman by Smith, 622 N.E.2d 515, 519 (Ind. 1993).

  "That insurance companies may, in good faith, dispute claims, has long been

  the rule in Indiana." Id. If Motorists successfully raises a breach of contract

  defense, then that same defense could also protect it from a bad faith claim.

                                       III.
                                    Conclusion

        Motorists' motion to set aside the entry of default is GRANTED. Dkt.

  [19]. As a result, Mesco's motion for default judgment is DENIED as moot.

  Dkt. [12]. Mesco's motion to strike Motorists' reply is also DENIED. Dkt. [27].

  SO ORDERED.

 Date: 10/30/2020




                                         12
Case 1:19-cv-04875-JPH-TAB Document 31 Filed 10/30/20 Page 13 of 13 PageID #: 144




  Distribution:

  William David Beyers
  BUCHANAN & BRUGGENSCHMIDT PC
  bbeyers@bbinlaw.com

  Ryan Lee Garner
  ROCAP LAW FIRM LLC
  rlg@rocap-law.com

  David E. Miller
  SAEED & LITTLE LLP
  david@sllawfirm.com

  Richard A. Rocap
  ROCAP LAW FIRM LLC
  rar@rocap-law.com




                                       13
